102 Ga. App. 71 (1960)
115 S.E.2d 604
MORRIS
v.
OWEN et al.
38330.
Court of Appeals of Georgia.
Decided July 11, 1960.
*73 James Maddox, for plaintiff in error.
Harry T. Lawrence, contra.
GARDNER, Presiding Judge.
The druggist knew, from the allegations of this petition, that the drug was habit forming; he knew that the sale of such drug without a renewal prescription was a violation of a Federal statute; he knew that the plaintiff's wife was continuing to purchase the drug without such renewal prescription, and he further knew that the drug was for her own use, since it was sold pursuant to the original prescription made out by the physician for her use.
Under Code § 84-1313, a pharmacist in this State is required to be a graduate of a recognized college of pharmacy and also to have had twelve months of practical experience before being licensed. It is accordingly not necessary to allege that a licensed pharmacist would know the effects of habit-forming drugs. The petition states that the plaintiff's wife had to be committed to Milledgeville State Hospital as a result of the addiction, and damages to the husband were properly alleged. The petition does not allege that the husband knew of his wife's continued use of the drug.
The trial court erred in sustaining the general demurrers and dismissing the petition.
Judgment reversed. Townsend, Carlisle and Frankum, JJ., concur.